Case 5:19-cv-05134-PKH Document 138              Filed 08/17/21 Page 1 of 1 PageID #: 8298




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF ARKANSAS
                                  FAYETTEVILLE DIVISION

ELITE AVIATION SERVICE, LLC                             PLAINTIFF/COUNTER-DEFENDANT

v.                                   No. 5:19-CV-05134

ACE POOLS, LLC and
TRACY WELCHEL                                       DEFENDANTS/COUNTER-PLAINTIFFS

                                         JUDGMENT

       Pursuant to the Court’s opinion and ordered entered in this case on this date, IT IS

HEREBY ADJUDGED that Ace Pools, LLC have and recover from Elite Aviation Service, LLC

compensatory damages in the amount of $13,047.79 on its breach of contract claim. The parties’

remaining claims and counterclaims are DISMISSED WITH PREJUDICE.

       Interest on this judgment will accrue at the rate of 0.08% per annum from the date of entry

of this judgment until paid.

       IT IS SO ADJUDGED this 17th day of August, 2021.


                                                            /s/P. K. Holmes, III
                                                            P.K. HOLMES, III
                                                            U.S. DISTRICT JUDGE
